McCulloch, J. A. J. Graham and G. Ñ. Graham were partners in the mercantile business, and entered into the following written agreement for dissolution of the firm: “Be it known that the partnership existing between A. J. Graham and G. N. Graham, constituting the firm of Graham Bros., of Perry-smith, Arkansas, is this day dissolved by mutual consent. The said G. N. Graham retiring from the business and turning over to said A. J. Graham all monéys, merchandise, mortgages, notes, 'accounts, judgments, and leases on lots, all profits that have accrued to the said firm of Graham Bros., or all that are known to exist or that may develop hereafter, also Lot No........., Block No......., in the town of Perrysmith, Arkansas, the deed to the same to be made to A. J. Graham as early as convenient; all their rights this day assigned to A. J. Graham, who assumes all responsibility of outstanding debts and claims against the said Graham Bros, and the said A. J. Graham this day takes full charge and control of said lease on lots, houses, goods and fixtures, moneys, mortgage's, notes, judgments, accounts, and everything of whatsoever kind and character known to belong to said Graham Bros., as well as all profits known to exist and all that may develop as belonging to the said firm of Graham Bros.” E. J. Graham, wife of G. N.. Graham, joined in the execution of this contract. Pursuant to this agreement, all of the partnership property except the real estate in controversy, which is a small lot in the town or village of Perrysmith, was turned over to A. J. Graham, and he proceeded to pay the debts of the firm in accordance with the contract. Subsequently, G. N. Graham and wife refused to convey the lot in controversy, and A. J. Graham brought this suit in equity to compel them to do so, alleging in his complaint that it was partnership property, and was intended to be described in the aforesaid contract. The contract contained no description of the lot, the description being left entirely blank, and that omission can not be supplied by parol for the purpose of identifying the property. Fordyce Lumber Co. v. Wallace, ante p. 1. But the undisputed evidence in this case establishes the fact that this property was purchased with funds of the partnership, and was in fact partnership property, though the deed was made to G. N. Graham individually. At the time of the execution of the contract G. N. Graham delivered to A. J. Graham the deed which had been executed by one Stucke and wife. The contract of dissolution very clearly contemplates that it should include all partnership property, and that same should be delivered and conveyed to A. J. Graham. As the contract and evidence so clearly' establishes these facts, the chancellor should have 'decreed specific performance. Reversed and remanded with directions to enter a decree accordingly.